Title: To George Washington from Major General John Sullivan, 6 October 1777
From: Sullivan, John
To: Washington, George



My Dear General
Camp at Perkeomi [Pa.] October 6th 1777

Some matters Calling off your Excellencys attention After you had mentioned Something of my Resignation prevented my giving your Excy Satisfaction on that head—I therefore take the Freedom to Trouble you with a Line on the Subject I freely Confess that nothing gives me more pain than to think of Abandoning a Commander who has Studied to make me and all others as Happy as the nature of the Service would admit Especially when he Expresses his Desire for me to remain with him. but I am Extremely Sorry to Say that a party have Risen up against me in Congress who Industriously manage their Business with Such Success that Every Report against me is believed & all those in my favor Discredited or Construed away The Best meant Actions are Construed into a want of Judgment & if Ever they hear a person Speak of my having a Common Share of Bravery they Construe it into madness—I wish for nothing after my Reputation is Lost I have yet preserved it through Life & can by no means Risque it Longer in Such hands: any thing that your Excelle[n]cy could ask it would be out of my power to Deny Except Risquing the Loss of my Reputation Even my Life (I can with truth Say) I would risque to Save or to oblidge yr Excy but if my Reputation is Lost my Life would become Disagreeable The Freedom of my Country would only Serve to aggravate my misfortunes when I Reflected That Though my Country was free the Loss of my Reputation had rendered me Incapable to Serve it—& had Lost me the Esteem of my Countrymen—To prevent These Evils I have Sent to Congress a Long Letter of Complaint respecting The Treatment I have received I have Inclosed them the Evidence of those Actions they have Condemned me for & begged Leave to Retire from the Army—This I Suppose they will grant and though it is my Earnest Desire to Quit the Service I Sincerely Lament my being forced into the Measure I am Sensible That Reports have been Spread agt me in the Country where I have Ever Resided (with as much Credit & Influence as any person there) Those Reports will Soon become too Deeply Rooted to be Eradicated unless I fall upon Some measures to Save myself which I cannot Do in the manner I would wish while in the Service—Congress have without Colour publickly Censured me and proclaimed it to the world & Such has been my misfortune that no Court of Enquiry has yet Sat to Acquit me from the Charge—I know Yr

Excelly has not had it in your power as yet But the Delay is very Injurious to me Every Day it is Delayed Renders it more necessary for me to Quit the Service & Remove those prejudices which Daily gain Strength. perhaps Congress when they read my Letter & Examine the Evidence Inclosed & afterward See the Result of a Court of Inquiry in my favor may think proper to publish to the world that the Suggestions against [me] were without foundation & the proceedings against me premature if They do I have no objection to remaining in the Service but if they Refuse necessity will force me to Convince the world of my own Innocence & their Error in order to which I must Leave the Service however Disagreeable to me it may be This Resolution I beg yr Excy to Consider as proceeding not from Choice but necessity & believe me to be with the highest Sentiments of Gratitude & Esteem Dr Genl yr Excellencys most obedient Servant

Jno. Sullivan

